Citation Nr: 1749990	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-17 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 1972, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in March 2016.  A transcript of the hearing is in the claims file.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because the Board is granting in full the benefit sought on appeal, the claim is substantiated and there are no notice or assistance requirements that need to be satisfied.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).


Analysis

Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  

The primary question before the Board is whether the Veteran's in-service noise exposure caused his current bilateral hearing loss.  Certain chronic diseases, like sensorineural hearing loss in this claim, are subject to a presumptive service connection theory of entitlement that eliminates the medical nexus requirement.  38 U.S.C.A. § 1101(3) (West 2014); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a) (2017).  This theory can be rebutted by evidence of an intervening cause of the disability.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) (2017).  To establish a presumptive service connection for a chronic disease like sensorineural hearing loss, there must be some evidence of the same chronic disability in service, or within the presumptive period after service as established by medical or competent lay evidence.  Alternatively, the disease may be presumptively service connected if the symptoms are noted in service along with a continuity of symptoms after discharge.  Walker, 708 F.3d at 1340.  If a presumptive service connection is not established, service connection may still be granted based on other theories of entitlement.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Hearing loss constitutes a disability for VA purposes when an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  For VA purposes "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's bilateral hearing loss constitutes a disability pursuant to 38 C.F.R. § 3.385 (2017).  The results of the 2010 VA examination are summarized in the chart below, with pure tone threshold recorded in decibels.

Hertz
500
1000
2000
3000
4000
Left
30
35
75
90
90
Right
30
25
40
65
65

The results of audiometric testing conducted at the VA examination show auditory thresholds of 40 percent or greater in each ear.  Accordingly, the presence of a current bilateral hearing loss disability is established.  See 38 C.F.R. § 3.385.

The Veteran was exposed to loud noises during his time in combat service.  The Veteran was a machine gunner engaged in combat with the enemy in Vietnam.  Specifically, according to service personnel records and a citation for the cross of gallantry, as well as lay testimony, the Veteran was regularly exposed to excessive noise from weapons fire, artillery, mortar fire, grenades, and helicopters.  Lay evidence alone can establish in-service element of service connection if it is consistent with the circumstances, conditions, or hardships of such service, even if there is no official record.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 38 C.F.R. § 3.304(d) (2017); VAOPGCPREC 12-99 (October 18, 1999).  Here there is official record as well as lay testimony, and therefore in-service noise exposure is established for the Veteran.  

The Veteran's service treatment records do not show that the Veteran experienced hearing loss during service.  At his August 1969 pre-induction examination, the audiometric results reflect zeros or fives across all frequencies, denoting no diminished hearing acuity.  At separation, the Veteran's audiometric testing results also reflect that the Veteran had zero hearing loss at all frequencies when exiting active service.  The records also do not show the Veteran had hearing loss within the presumptive period or that it was noted in service.  Therefore, presumptive service connection is not applicable, and the evidence will be evaluated under a direct service connection analysis.  
The Veteran contends he did have measurable hearing loss as a result of service, and that the Army was out-processing so many people that he never had an audiometric examination.  Instead the examiner simply wrote in all zeros on his separation examination.  As a general matter, medical professionals who complete the service treatment records are presumed competent.  However, the audiometric data on the Veteran's separation examination lacks credibility because the Veteran's entrance examination as well as his retention examination in June 1970 show several frequencies at which he had minimal hearing loss, whereas at separation in August 1971 he had zero hearing loss at all frequencies.  Given this lack of credibility, the separation examination is assigned no weight.

Based on service treatment records, the 2010 VA examiner opined the Veteran's current disability was not related to his active service.  The examiner based the opinion solely on the inaccurate results of the Veteran's August 1971 separation examination reflecting zero hearing loss at all frequencies, and discounted the Veteran's testimony.  Because the separation examination audiometric data carries no weight, and the VA examiner's negative nexus opinion relies solely on this separation examination, the VA examiner's nexus opinion carries little probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion derives from factual accuracy, full articulation, and sound reasoning in its conclusion).

The record further contains an opinion statement from the Veteran's private physician, Dr. T. Based upon his treatment of the Veteran, Dr. T. opined that "I do believe that this loss was certainly related to noise exposure" and that the Veteran "does not seem by history to have significant noise exposure outside of the military."  The Veteran's statements to Dr. T. regarding noise exposure are credible.  The Veteran made these statements contemporaneously while receiving medical care for hearing loss, and consistently described his in-service noise exposure throughout his years of treatment through the VA and private doctors.  Therefore, Dr. T.'s positive nexus opinion provides probative evidence in support of the Veteran's claim.

Throughout his appeal, the Veteran has consistently testified that his current hearing loss is a direct result of his service noise exposure. (See, e.g., Veteran's Claim, Notice of Disagreement Statement, Board Hearing testimony).  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  Five buddy statements, including statements from men in the same platoon and his wife, track his hearing loss when it occurred in service and as it continued for decades afterwards.  His platoon mates note that in service the Veteran would get tired of shooting the machine gun because his hearing became muffled and ringing.  His brother stated in his buddy statement that he noticed the Veteran's hearing loss after service, adding that their mother insisted the Veteran seek medical treatment.  The Veteran further has testified at the Board Hearing that his occupation as a truck driver for over 40 years did not expose him to excessive noise, and there are no noted intervening events of excessive noise exposure.  The lay statements from the Veteran, his wife, and buddies regarding in-service occurrence and continuous symptoms are highly credible, and are given substantial probative weight.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

After a thorough review of the evidentiary record, the weight of the evidence supports a finding of service connection for the Veteran's bilateral hearing loss.  Specifically, the November 2010 negative nexus opinion from the VA examiner is outweighed by the positive nexus opinion afforded greater probative weight from the Veteran's private physician.  Based upon the foregoing, service connection for bilateral hearing loss disability is granted.  See 38 U.S.C.A. §°5107 (West 2014); 38 C.F.R. § 3.102 (2017).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


